Case 2:18-cr-00014-LGW-BWC Document 722 Filed 12/22/20 Page 1 of 4


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By casbell at 8:55 am, Dec 22, 2020
Case 2:18-cr-00014-LGW-BWC Document 722 Filed 12/22/20 Page 2 of 4
Case 2:18-cr-00014-LGW-BWC Document 722 Filed 12/22/20 Page 3 of 4
Case 2:18-cr-00014-LGW-BWC Document 722 Filed 12/22/20 Page 4 of 4
